Citation Nr: 0325203	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Restoration of a 60 percent disability rating for 
hypertension, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1977 and from October 1979 to May 1995.  

An October 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted the veteran's claim of entitlement to service 
connection for hypertension and assigned a 10 percent 
evaluation effective June 1, 1995.  An August 1999 rating 
decision increased the rating assigned for hypertension to 60 
percent effective December 30, 1998.  A February 2001 rating 
decision proposed to reduce the veteran's 60 percent 
evaluation to 10 percent; the veteran was notified of this 
action in a letter dated in March 2001.  He was informed in 
that letter that he could submit medical or other evidence to 
show that the action should not be undertaken and that the 
evidence should be received by VA within 60 days of the date 
of the letter.  No additional evidence was received.  A 
November 2001 rating decision reduced the 60 percent rating 
for hypertension to 10 percent, effective February 1, 2002.  
The veteran subsequently moved, and his claims file was 
transferred to the St. Paul, Minnesota RO.  The veteran 
timely appealed the reduction in his service-connected 
evaluation for hypertension to the Board of Veterans' Appeals 
(Board).  

Other Issue

An October 2002 rating decision granted an increased 
evaluation of 20 percent for the veteran's service-connected 
left ankle disability.  To the Board's knowledge, the veteran 
has not expressed disagreement with that decision, and that 
matter is not part of the current appeal.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim.  
See Quartuccio, supra.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:  

1.  VBA must review the claims file and 
ensure that all notification action required 
by the VCAA is completed.  In particular, the 
veteran should be notified of what action, if 
any, will be taken by VBA with respect to 
evidentiary development to substantiate the 
veteran's claim on appeal and what is the 
responsibility of the veteran.

2.  Thereafter, VBA should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.
The veteran has the right to submit additional evidence and 
argument on the matter Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



